                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


   CLEAN LABEL PROJECT FOUNDATION,

                                   Plaintiff,

                    v.                                    Case No. 1:20-cv-03229-RC

   GARDEN OF LIFE, LLC,                                   Hon. Rudolph Contreras

                                   Defendant.




     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO
                                DISMISS

       COMES NOW, Plaintiff, Clean Label Project Foundation (“Plaintiff” or “CLP”) and

respectfully requests this Court deny Defendant’s Motion to Dismiss, and states as follows:


                                      I.   INTRODUCTION

       This Court has subject matter jurisdiction over this matter. Plaintiff is a non-profit as well

as a public interest organization who has well-founded statutory standing under §28-390(k)(1)(D)

or § 28-3901(k)(1)(C) of the D.C. CPPA. Plaintiff also has established Article III standing to bring

this claim in the D.C Superior Court. Plaintiff alleges multiple violations of a D.C. consumer

protection statute, directly affecting the consumer of the District. Plaintiff alleges a current,

ongoing violation, not a mere speculative past due tangential issue as Defendant’s caselaw

references. In doing so, Plaintiff has met all of the elements for organizational standing; both those

established by D.C. CPPA, as well as those established by Article III.
        Secondarily, the speech at issue is content neutral and commercial speech and does not

violate Defendant’s First Amendment right to freedom of speech. Moreover, Defendant is not

arguing that the D.C. CPPA, the law in question, is violating Defendant’s First Amendment rights.

Rather, Defendant is arguing that Plaintiff is misapplying a valid statute. Thus, the only question

to be answered is whether Plaintiff has met the elements of the D.C. CPPA, which it has.

        Finally, Federal law does not preempt this claim. The doctrine of primary jurisdiction does

not apply to this matter. Plaintiff is asking the Court to examine Defendant’s false and misleading

sale and marketing of the Products under the D.C. CPPA, not to apply, alter, amend or change any

federal regulation with regard to contaminants.


                                        II. BACKGROUND

        CLP has brough suit on behalf of the general public and the class of interested consumers

against Garden of Life LLC, alleging the sale of their Garden of Life Vitamin Code Raw Prenatal

(180ct), Garden of Life MyKind Organics Prenatal Multi-Certified Organic Whole Food (90ct),

Garden of Life Dr. Formulated Probiotics-Once Daily Prenatal (30ct), Garden of Life Oceans Mom

Prenatal DHA (30ct), Garden of Life MyKind Organics Prenatal Once Daily (30ct), Garden of

Life MyKind Organics Prenatal Once Daily (90ct), Garden of Life MyKind Organics Prenatal

(30ct), (“Products”), constituted unlawful trade practices under the D.C. CPPA. Specifically, CLP

alleges that the packaging, marketing, and sale of the Products misled the public in the District of

Columbia into believing that the product was free of contaminants not listed or represented as well

as superior to other competitive prenatal vitamins. CLP alleges that the Product contained

quantifiable levels of lead, cadmium, mercury, BPA and pesticides. CLP is a non-profit public

interest organization, and the sole plaintiff in this action.




                                                   2
        Defendant filed a Motion to Dismiss CLP’s claims, based on the incorrect arguments that

CLP lacked standing to bring its claims because it had suffered no injury-in-fact, no injury to the

residents of the District of Columbia and therefore conferred no subject matter jurisdiction to this

Court. Defendant further argues that enforcing the CPPA in the manner “[u]rged by Plaintiff”

would violate Defendant’s First Amendment Right to Freedom of Speech. Lastly, Defendant

argues the Complaint should be dismissed under the Doctrine of Primacy Jurisdiction, as

Defendant incorrectly argues Plaintiff’s claims are preempted by Federal Law.


                                            III. ARGUMENT

             A. The Statutory History of the D.C. CPPA Affords Plaintiff Statutory Standing.

        Defendant’s arguments surrounding lack of standing fails to recognize the important and

obvious changes to the D.C. CPPA’s organization standing provisions as considered in conjunction

with traditional notions of Article III standing. While Plaintiff agrees “vindicating the public

interest…is a function of Congress and the Chief Executive;” false and misleading claims are

regulated, in the context of this matter, by the D.C. CPPA and enforced by the Court. 1 In

examining Article III standing, Plaintiff agrees that it must show that is has suffered an injury-in-

fact; however, it is equally important in the context of injury-in-fact analysis to examine that

standard in conjunction with the organizational standing provisions outlined in the D.C. CPPA.

Most notably, in April of 2013, there was an extensive overhaul of the CPPA’s organizational

standing provisions by amendment effective April 23, 2013. Since the 2013 amendments to the

CPPA took effect, courts have freely found standing for organizational plaintiffs. 2


1
  See Defendant’s Motion to Dismiss, I., Citing Lujan v. Defs. Of Wildlife, 504 U.S. 555, 567 (1992) (quoting
Marbury v. Madison, 5 U.S. 137, 170 (1803)).
2
  See Organic Consumers Ass’n v. General Mills, Inc., No. 2016 CA 6309 B, 2017 D.C. Super LEXIS 4 (July 6,
2017); National Consumers League v. Gerber Prods. Co., No. 2014 CA 008202 B, 2015 D.C. Super. LEXIS 10
(August 5, 2015).

                                                        3
         As pointed out by Defendant, Grayson v. AT & T Corp., 15 A.3d 219 (D.C. 2011), outlines

the Court of Appeals ruling that the CPPA retains an injury-in-fact standing requirement. 3

However, read in conjunction with the amendments to the D.C. CPPA, namely, subsequent Bill

19-581, which overhauled many of the provisions of the D.C. CPPA, it is clear that non-profit

organizations as well as, and in addition to, public interest organizations may act as private

attorneys general for the public under circumstances to ensure the organization has a sufficient

state of its own to pursue the case with appropriate zeal. 4 Those important clarifications provide

the court with a variety of ways to consider standing options that satisfy the prudential standing

principles for non-profit and public interest organizations acting as private attorneys general, while

encouraging the courts to be receptive to other approaches that rely on different means of ensuring

a sufficient stake in the outcomes of the case.

             B. Non-profit Entities Have Constitutional Standing To Bring an Action For
                Misleading the Public.

         Given the above, in 2014, the court issued a written opinion in National Consumers League

v. Bimbo Bakeries United States, Case No. 2013 CA 006548 B, in which it confirmed not only can

a non-profit entity pursue claims arising under the District of Columbia’s Consumer Protection

Procedures Act (“D.C. CPPA”), but more importantly, clarified that a non-profit entity had

constitutional and statutory standing to bring an action against a commercial bakery for allegedly

misleading the public with certain product labeling. Most on point, Bimbo Bakery held specifically

that a non-profit had standing under both Article III of the Constitution and the D.C. CPPA. 5




3
  What is noteworthy is that Grayson does not hold that Article III prohibits standing sought by suits filed under the
D.C. CPPA
4
  Committee on Public Services and Consumer Affairs Memorandum on Bill 19-0581 (hereinafter the “Alexander
Report,” November 18, 2012) at 2).
5
  Id.

                                                          4
          Bimbo Bakery further held that, although the D.C. CPPA did not excuse the need to prove

constitutional standing, the statute did create certain rights, the impairment of which could

constitute an injury-in-fact. Specifically, in accordance with the prior additions to the D.C. CPPA,

the Court held that the D.C. CPPA conferred standing on a non-profit as a “private attorney

general,” as well as a non-profit public interest organization specifically permitted to bring an

action seeking relief on behalf of a consumer or class of consumers. D.C. Code § 28-

3905(k)(1)(D).

             C. Caselaw Cited by Defendant In Support of Their Position That CLP Lacks
                Article III Standing Can Be Distinguished From This Matter.

          Defendant alleges that organizations seeking to establish Article III standing must make

the same showing as an individual, citing Env’t Working Grp., 301 F. Supp 3d 165 (2018).

Defendant’s cite to Env’t Working Group, to suggest that an injury to interest must show that the

defendant’s conduct “perceptibly impaired the organization’s ability to provide services.” Env’t

Working Grp at 170. However, in Env’t Working Group, two advocacy organizations failed to

satisfy the requirements for organizational standing because the allegations were of past injury,

rather than real and immediate injury. The operative question in Env’t Working Group was a two-

part inquiry. First whether the agency’s action or omission to act injured the organizations interest

and, second, whether the organization used its resources to counteract that harm. 6

          Again, Plaintiff is a non-profit 501(C)(3) non-profit, as well as a public interest

organization with a mission to promote and educate consumers with regard to food labeling truth

and transparency, allowing them to make data-based educated decisions. Given that mission, and

specifically interested in the market surrounding the labeling of prenatal vitamins, Plaintiff caused

the purchase of Defendant’s products to investigate the category of prenatal vitamins and test the


6
    Id.

                                                 5
purity of prenatal vitamins. 7 The testing results indicate that Defendant’s prenatal Products contain

toxic contaminants, including lead, cadmium, mercury, BPA and pesticides. All contaminates

known to potentially cause serious and severe reproductive harm; all contaminants not found or

referenced in any labeling or marketing on the part of the Defendant.

         Further, testing also reveals that these contamination issues are not ubiquitous to the

prenatal vitamin category, reflecting unique deficiencies on behalf of this Defendant. 8 Defendant’s

omissions and non-transparent labeling as well as their misleading marketing injured CLP’s

interest, as that interest is directly related to the investigation into, testing, and education of, truth

and transparency of the Defendant’s prenatal Products. Secondarily, as noted in the Complaint,

CLP educates consumers by using un-biased science in a straightforward medium, allowing

consumers to make data-based decisions. 9 The omissions of labeling and misleading marketing

demonstrated by Garden of Life impedes the ability of D.C. consumers to make such educated

data-based decisions, with regard to the purchase of Defendant’s Products as well as the option to

purchase Defendant’s Products over its competitors; and therefore further harms the mission of

CLP.

        Defendant relies on Ctr. for Law + Educ. v. Dep’t of Educ., 396 F.3d 1152, 1162 n.4 (D.C.

Cir. 2005) (“[T]o hold that a lobbyist/advocacy group had standing to challenge government policy

with no injury other than injury to its advocacy would eviscerate standing doctrine’s actual injury

requirement.”) 10 However, Ctr. For Law + Educ., addresses the completely abstract procedural

rights affecting standing. In Ctr. For Law + Educ., the No Child Left Behind Act required the




7
  Complaint at ¶25. Additionally, Defendant’s speculate regarding the phrase “caused the purchase.” To be clear,
Plaintiff requested and authorized the purchase of the Products. See Defendant’s Motion to Dismiss p. 9
8
  Complaint at ¶29.
9
  Complaint at ¶41
10
   Defendant Motion to Dismiss at p. 9

                                                        6
Secretary to “[s]elect individuals to participate in such process from among individuals or groups

that provided advice and recommendations, including representation from all geographic regions

of the United States, in such numbers as will provide an equitable balance between representatives

of parents and students and representatives of educators and educational officials. 11 What is

noteworthy is that the No Child Left Behind Act is void of any reference to organizational interests.

Thus, the concern of the organization was procedurally abstract. Any frustration would be

attributed to the parents or the child, not the organizations advocacy or mission.

                Unlike Ctr. For Law + Educ., in the current matter, the D.C. CPPA’s organizational

standing provisions go to the very heart of CLP’s concerns, specifically outlining the ability of a

non-profit public interest organization to acquire standing. In this matter CLP’s interests are

concrete and clearly in line with those laid out by the D.C. CPPA. Further there is a causal

relationship between the D.C. CPPA and the injury to CLP, as CLP has demonstrated an increased

risk to the consumers of the District of Columbia, the frustration of which is a developed concern,

given CLP’s mission.

            Defendant also cites Beyond Pesticides v. Dr. Pepper Snapple Grp., Inc., No. CV 17-1431,

2019 WL 2744685 (D.D.C. July 1, 2019). This case is clearly distinguishable from Beyond

Pesticides as in that matter the Plaintiff’s allegations were based on one result of trace pesticide

residue in one single Motts Applesauce Product. In the current matter, Plaintiff purchased over

200 products for individual and comparative testing. Plaintiff tested seven (7) products marketed

by Defendant. Those results did not simply yield a trace amount of pesticide residue, which could

tangentially be related to D.C. consumers; the testing results showed detectable amounts of lead,

cadmium, mercury, BPA as well as multiple detectable pesticides, the amounts of which, on a per-



11
     Id. at 1

                                                    7
serving basis, can be as high as 96% worse than competitors in the category. 12 Thus the

contamination of seven (7) prenatal products marketed by Defendant, is not only imminently

harmful to consumers, but further acts to perceptibly and actually impaired CLP in its mission to

provide and educate as to food labeling truth and transparency regarding the marketed Products.

             D. Defendant has Misrepresented Prenatal Products To a Market of Already
                Vulnerable Individuals in The District of Columbia.

         Additionally, Defendant does not market these Products as the general vague catch-all “all-

natural” as in the Motts products cited to by Defendants in Beyond Pesticides. Defendant markets

these Products, along with their other products, as “clean nourishment for you and your baby.”

Specifically, nourishment that contains dangerous neurotoxic heavy metal contaminants.

Defendant’s advertise to D.C. consumers, that “Clean is Healthy” and encourages consumers to

“Say Yes to Clean Vitamins”, directly enticing, encouraging, and targeting D.C. consumers to not

only purchase the products but purchase them over Defendant’s competitors’ products because of

their “clean” “healthful” benefits. 13 Defendant goes further and directly advises consumers what

to look for in prenatal vitamins. Defendant’s website attempts educate on “The Science of Whole

Food,” explaining how the body was made to process foods and which foods have the ability to

“impact and empower extraordinary health.” 14 Specifically, Defendant focuses then on what goes

in their Products, juxtaposing that with the promise to also “pay very close attention to what they

keep out.” 15 Thus, Defendant makes direct and pointed mis-assurances on its website regarding

the impact of health and what is in and not in their Products, damaging the exact aim and mission

of CLP’s work.


12
   Plaintiff’s Complaint ¶104(a) et seq.
13
   Plaintiff’s Complaint ¶89-100
14
   Notably, Defendant’s attempts to educate the D.C. Consumer regarding the Products is in direct contradiction to
CLP’s mission to educate consumers, as Defendant’s marketing is false and misleading given Plaintiff’s test results.
15
   Plaintiff’s Complaint ¶89

                                                         8
       Defendant additionally focuses marketing on brain development, one of the areas most

affected by heavy metal toxins; toxins which CLP has created an undertaking around proper

labeling and safety education. This is not just a generalized grievance on behalf of the general

public; this is a Defendant who has misrepresented one of the most crucial prenatal items to a

market of already at-risk individuals in the District of Columbia. A market that CLP, a non-profit

and public interest organization, has a long-standing focus and mission to serve, educate, and

protect, and a market that is being directly and harmfully impacted by Garden of Life’s

misrepresentations.

       Thus, Beyond Pesticides, a non-profit corporation, that relied on only D.C. Code §28-

3905(k)(1)(C), to provide standing through the “general public” for a violation involving one

single consumer product with a trace amount of a pesticide is incredibly different from the case at

bar. Additionally, Plaintiff here not only has Article III standing and statutory standing under 28-

3905(k)(1)(C), but also has standing under § 28-3901(k)(1)(D).

           E. Plaintiff Here Possesses Standing Under Either of The Two Amendments §
              28-390(K)(1)(D) or The More Limited § 28-3901(k)(1)(C).

                   a. § 28-3901(k)(1)(D)

       D.C. Code § (k)(1)(D) allows a public interest organization to bring any action that a

consumer could bring under (k)(1)(A), so long as the organization has a sufficient nexus to the

consumer’s interests to represent those interests adequately:

               (i) Subject to sub-subparagraph (ii) of this subtitle, a public interest
       organization may, on behalf of the interests of a consumer or class of consumers,
       bring an action seeking relief from the use by any person of a trade practice in
       violation of a law of the District if the consumer or class could bring an action under
       subparagraph (A) of this paragraph for relief from such use by such person of such
       trade practice.
               (ii) An action brought under sub-subparagraph (i) of this subparagraph shall
       be dismissed if the court determines that the public interest organization does not



                                                 9
       have sufficient nexus to the interests involved of the consumer or class to
       adequately represent those interests.

       Accordingly, (k)(1)(D) allows public-interest organizations, like CLP, with a nexus to

consumer interests to bring an action for relief when untruth enters the marketplace to consumer

detriment, regardless of whether the organization itself suffers the informational injury, or would

have standing under federal precedent. Thus, (k)(1)(D) is intended to, and does, recognize

organization standing beyond prior reliance on federal Article III cases.

       It follows that, if Garden of Life has caused misrepresentations or omissions of material

fact to enter the D.C. marketplace, the only question relevant to standing under D.C. Code 28-

3901(k)(1)(D) is whether Plaintiff is a public-interest organization as defined in D.C. Code 28-

3901(a)(15), and whether Plaintiff “ha[s] sufficient nexus to the interests involved of the consumer

or class to adequately represent those interests.”

       Pursuant to D.C. Code 28-3901(a)(15), a public-interest organization is a “nonprofit

organization that is organized and operating, in whole or in part, for the purpose of promoting

interests or rights of consumers.” As outlined in the Complaint, CLP is both a non-profit and public

interest organization with a defined mission to enable consumers to make informed shopping

choices based on food labeling truth and transparency.

       A public-interest organizational Plaintiff, such as CLP, has “sufficient nexus to the interests

involved of the consumer or class to adequately represent those interests.” D.C. Code 28-

3905(k)(1)(D)(ii). Plaintiff, CLP, was founded with the mission of reducing contamination in

consumer products and aims to educate consumers on how to make informed choices.

       Given the above, so long as the Complaint sufficiently alleges deception in the D.C.

marketplace, the requirements of 28-3905(k)(1)(D) standing are met. As stated in Plaintiff’s

Complaint, Defendant’s adulterated Product is exposing mothers and their babies to contaminants,


                                                 10
to include lead and cadmium, compounds known to cause reproductive harm in fetuses and infants.

The negative effects of contaminants in prenatal vitamins has a direct impact on the D.C.

consumer. As a result, D.C. consumers bear the risk of purchasing a product that contains toxic

heavy metals, which are extremely dangerous to the fetus.

       Additionally, and consistent with the ruling in Grayson, the mislabeling of the Products

and the void of any mention of the contaminants and/or neurotoxins therein, is the causal

connection between the damage done during the prenatal development process and the conduct

alleged in CLP’s Complaint. Secondarily, Garden of Life produces Products that are sold to

Consumers through retail stores (to include within the District of Columbia), and online - the

presence of these contaminants directly affects the consumer, the general public, of the District of

Columbia. D.C. consumers are enticed to purchase these Products over the products of Garden of

Life ’s competitors based on these label claims. The potentially harmful label claims go directly

to the core of CLP’s mission, which is food labeling truth and transparency. This ambiguity in

labeling and correlating contamination is directly harmful to the D.C. consumer and to the class of

consumers for which CLP brings suit.

       Accordingly, Plaintiffs have adequately alleged that they are in the class of plaintiffs who

have a statutory right to bring CPPA action. Thus, the deprivation of that right constitutes an injury

in fact that is sufficient to establish standing, even, arguendo, if the Court would find Plaintiff has

not suffered a judicially cognizable injury in the absence of the statute.

                   b. Plaintiffs Have Statutory Standing Pursuant to 28-3905(k)(1)(C)

       CLP also has standing under the comparably narrower provisions of D.C. Code 28-

3905(k)(1)(C) which provides:

       A nonprofit organization may, on behalf of itself of any of its members, or on any
       such behalf and on behalf of the general public, bring an action seeking relief from


                                                  11
        the use of a trade practice in violation of a law of the District, including a violation
        involving consumer goods or services that the organization purchased or received
        in order to test or evaluate qualities pertaining to use for personal, household or
        family purposes.

        Subsection (k)(1)(C) makes two important clarifications. First, (k)(1)(C) overrides

precedent that would otherwise preclude “manufactured standing” from constituting injury-in-fact.

New subsection (k)(1)(B) provides a right of action for consumers who act as product or service

testers. Such consumers need not actually have been misled by a misrepresentation regarding a

consumer good or service to have suffered an injury in fact giving rise to an actionable claim.

        Second, as to the other forms of organization standing (K)(1)(C) directs courts to err on the

widest side of the D.C. decisions interpreting organizational standing, even as they may change in

the future. CLP bring this suit on behalf of both its members and the general public, possess

“tester” standing under 29-3905(k)(1)(C) because CLP “purchased the products for the purposes

of testing for purity”

    Given the above, CLP has demonstrated an injury-in-fact sufficient to confer standing under

both Article III and the D.C. CPPA.


   IV. ENFORCING THE D.C. CPPA DOES NOT VIOLATE DEFENDANT’S FIRST
               AMENDMENT RIGHT TO FREEDOM OF SPEECH

            A.   Content-Based Speech Restrictions Are Not at Issue in This Matter.

        Plaintiff agrees with Defendant that “[t]he First Amendment extends protection to speech

regarding “a wide variety of political, social, economic, educational, religious, and cultural ends.”

Roberts v. U.S. Jaycees, 468 U.S. 609, 622 (1984). However, Defendant’s statement that “[t]o

justify abridging such speech, the proponent of the limitation must show that the law is narrowly

tailored to achieve a compelling government interest, i.e., that the limitation satisfies strict

scrutiny” is misguided given that such a level of scrutiny applies to content-based speech


                                                  12
restrictions, specifically statutes, which are not at issue here. Turner Broad. Sys., Inc. v. FCC, 512

U.S. 622, 680 (1994). Rather, not only is the speech at issue content neutral and commercial

speech, Defendant is not arguing that the D.C. CPPA is violating Defendant’s First Amendment

rights. 16 Defendant is arguing that Plaintiff is misapplying a valid statute. Thus, the only question

to be answered is whether Plaintiff has met the elements of the D.C. CPPA, not whether

enforcement of the D.C. CPPA “in the manner urged by Plaintiff” would violate Defendant’s First

Amendment rights. 17

         Although Plaintiff disagrees that Defendant has articulated a valid First Amendment issue,

Plaintiff agrees that the Supreme Court has also afforded protection to speech on matters of public

concern. However, again, Defendant misinterprets Gertz v. Robert Welch, Inc., when it claims

that the case law articulates protections that encompass potentially misleading speech “to provide

the breathing space necessary for such speech to survive.” 18 Instead, the Supreme Court’s

statement that “[t]he First Amendment requires that we protect some falsehood in order to protect

speech that matters” was meant to convey that in a defamation suit, allowance of the defense of

truth, with the burden of proving it on a defendant, does not mean that only false speech will be




16
   Interestingly, Defendant claims that the speech at issue here is not commercial in nature and yet argues that strict
scrutiny must apply based on cases involving commercial speech like Barr v. Am. Ass’n of Political Consultants, Inc.,
140 S. Ct. 2335, 2346 (2020); Int’l Outdoor, Inc. v. City of Troy, Mich., 974 F.3d 690, 707-08 (6th Cir. 2020); Sorrell
v. IMS Health Inc., 564 U.S. 552, 565 (2011).
17
   Defendant’s Motion to Dismiss, p. 12.
18
   Defendant’s Motion to Dismiss, p. 12, 418 U.S. 323, 240 (1974). Defendant also references Time, Inc. v. Hill, 385
U.S. 374, 387 (1967) in support of the notion that even false speech is protected, in an effort to emphasize the breadth
of protection the Supreme Court affords speech; thus, Defendant argues that the speech at issue here, even if
misleading, should be protected. However, Defendant again misinterprets, and misuses case law given that in Time,
Inc. the discussion on false statements was not with respect to the protection of false speech but was merely mentioned
during a discussion on the award of damages of false statements and the requirements therein. Id. In addition,
Defendant states that “’heightened scrutiny’ would apply to commercial speech with a public component where
challenged by a ‘private attorney general’ under a strict liability statute,” but the page number Defendant cite to, Nike,
539 U.S. at 667, does not mention heightened scrutiny in any respect. Rather, the page number Defendant provides
discusses Article III’s “case or controversy” and “standing” requirements.

                                                           13
deterred; thus, inferring that restriction of speech can include more than just false speech, not the

antithetical interpretation made by Defendant. 19

             B.    The Commercial Speech at Question Is in Fact Misleading.

        Defendant rightfully states that certain categories of speech, like the commercial speech at

issue here, are subject to lesser constitutional protection. As cited by Defendant’s Central Hudson

Gas & Elec. Corp. v. Public Serv. Comm’n, for commercial speech to be afforded First

Amendment protection the speech must at least concern lawful activity and not be misleading. 20

If the speech meets this criterion, the court next determines whether the asserted governmental

interest is substantial. Id. If both are true, the court must then decide whether the regulation directly

advances the governmental interest asserted and whether it is not more extensive than necessary

to serve that interest. Id.

        Here, only the first factor needs to be considered given that the commercial speech at

question is in fact misleading because Defendant’s statements on both its packaging and website

promise, among others, “Clean Nourishment… Before & After Pregnancy.” 21 As noted in the

Complaint, such promises made by Defendant on its packaging are false and misleading given that

Defendant’s products contain quantifiable amounts of lead, cadmium, mercury, and Bisphenol A

(“BPA”), and detectable amounts of pesticides.

             C. Defendant Mistakenly Relies on Caselaw That Addresses The Constitutionality
               of The D.C. CPPA Itself.

        Defendant relies on Zauderer v. Office of Disciplinary Counsel in claiming that Plaintiff’s

Complaint, not the D.C. CPPA, “violates the First Amendment.”. 22 However, yet again, Defendant



19
   Id.
20
   447 U.S. 557, 562-64 (1980).
21
   Complaint pg. 6, Fig. 2
22
   Defendant’s Motion to Dismiss, p. 16. 471 U.S. 626, 651 (1985).

                                                       14
is relying on case law that discusses the constitutionality of the statute itself. In Zauderer, the

Supreme Court held that restrictions on commercial speech are met with even less scrutiny when

“the government seeks to compel the disclosure of a warning or disclaimer that is (i) purely factual

and uncontroversial, (ii) reasonably related to a substantial government interest, and (iii) neither

unjustified nor unduly burdensome.” 23 The Supreme Court stated,

           “Because the extension of First Amendment protection to commercial speech is
           justified principally by the value to consumers of the information such speech
           provides … appellant’s constitutionally protected interest in not providing any
           particular factual information in his advertising is minimal. Thus, in virtually all
           our commercial speech decisions to date, we have emphasized that because
           disclosure requirements trench much more narrowly on an advertiser’s interests
           than do flat prohibitions on speech, ‘[warnings] or [disclaimers] might be
           appropriately required … in order to dissipate the possibility of consumer confusion
           or deception.” Id.

           Here, the Supreme Court held that an advertiser’s rights are adequately protected as long

as disclosure requirements are reasonably related to the State’s interest in preventing deception of

a consumer. Id. at 672. As in Zauderer, if the court chooses to acknowledge Defendant’s First

Amendment argument, such lesser scrutiny applies here given that Defendant’s claims on both its

packaging and online advertising are false and misleading representations and omissions and are

in violation of the District of Columbia Consumer Protection Procedures Act (“D.C. CPPA”), D.C.

Code §28-3901, et seq. Thus, Defendant’s insistence that strict scrutiny should apply is without

merit.

                D. The Very Purpose of Defendant’s Website Is To Facilitate Sales Of The
                   Products.

           Defendant claims that the advertising found on its packaging and website do not constitute

commercial speech given that the statements made by Defendant are, in part, “made on the ‘about

us’ page of Garden of Life’s website … [and] do not reference any of the Products…” Thus,


23
     Defendant’s Motion to Dismiss, p. 13, citing 471 U.S. 626, 651 (1985).

                                                          15
Defendant claims that the statements “do not ‘propos[e] a commercial transaction,’ the sin qua

none of commercial speech. Central Hudson, 447 U.S. at 562.” 24 Defendant is again misguided

and assumes that the proposition of a commercial transaction cannot be inferred. The very point

and purpose of Defendant’s website is to facilitate sales and promotion of its products, and

Defendant’s “about us” page is used to portray a certain image and mission that is meant to

convince consumers to purchase their products; thus, Defendant’s statements do exactly what

commercial speech requires, propose a commercial transaction. Further, it would be irrational to

argue that Defendant’s packaging is not also proposing a commercial transaction given that the

promises made are clearly executed with the intent of convincing the consumer to purchase

Defendant’s products over that of a competitor. Accordingly, Defendant’s speech, both on its

website and packaging, is commercial in nature and should be treated accordingly.

               E. Defendant’s Reliance on Int’l Outdoor, Inc. V. City Of Troy, Mich., 974 F.3d
                  690 (6th Cir. 2020), Is Misplaced.

           Defendant claims that “[e]ven if the challenged statements are considered commercial

speech, the restrictions Plaintiff seeks to impose are still subject to strict scrutiny because they are

content-based.” In support of this claim, Defendant cites Int’l Outdoor, Inc. v. City of Troy, Mich.,

974 F.3d 690 (6th Cir. 2020); however, Defendant misapplies this case law given that Int’l

Outdoor, Inc. involves the application of strict scrutiny when a government is attempting to restrict

speech because of “its ideas, its subject matter, or its content.” The Court goes on to hold that

“[l]aws that target speech based on its communicative content are presumptively unconstitutional

and may be justified only if the government proves that they are narrowly tailored to serve

compelling state interests.” Id. Here, Defendant is attempting to argue that strict scrutiny should

apply to Plaintiff’s Complaint that has been filed for the purpose of lawfully enforcing the D.C.


24
     Defendant’s Motion to Dismiss, p. 13.

                                                  16
CPPA; however, Defendant’s Motion to Dismiss is not arguing that the relevant law, specifically

the D.C. CPPA, is targeting speech based on its communicative nature and subject to strict

scrutiny. Defendant is seeming to challenge Plaintiff’s attempt to enforce the D.C. CPPA; thus,

Int’l Outdoor, Inc. would not apply to this matter given that Defendant is not challenging the

constitutionality of the statute itself.

           Again, Defendant misapplies case law and the application of strict scrutiny when it

references Reed v. Town of Gilbert, Ariz., 576 U.S. 155, 163 (2015). As quoted in Defendant’s

Motion to Dismiss, Reed explains that laws that “target speech based on its communicative content

… are presumptively unconstitutional and may be justified only if the government proves that they

are narrowly tailored to serve compelling state interests.” As noted above, Defendant is not

making a claim anywhere in its Motion to Dismiss that the D.C. CPPA is unconstitutional and/or

that it targets speech based on its communicative nature. Rather, Defendant is challenging the

constitutionality of the enforcement of Plaintiff’s Complaint.

                F.    Plaintiff’s Complaint Attempts to Enforce the D.C. CPPA.

           Plaintiff’s Complaint is clearly not a law that “targets speech based on its communicative

content” but is instead an attempt to enforce the D.C. CPPA. If Defendant wishes to make an

argument using Reed, it would need to attack the constitutionality of the law, itself. Given that

Defendant has not attacked the constitutionality of the D.C. CPPA, neither Reed nor Int’l Outdoor,

Inc. should apply; thus, strict scrutiny does not apply. The only issue to be addressed is whether

Plaintiff’s Complaint satisfies the requirements set forth in the D.C. CPPA, and it does.

           Defendant goes on to argue that the speech in question “is also entitled to heightened

protection because it involves an issue of public concern.” 25 Yet again, Defendant’s use of case



25
     Defendant’s Motion to Dismiss, p. 14, citing Gertz v. Robert Welch, Inc., 418 U.S. 323, 340 (1974).

                                                           17
law is misguided and misapplied. In the case of Gertz, the issue involved libel towards a public

figure, not whether a constitutionally valid statute is being unconstitutionally enforced. Attempting

to apply the case law present in Gertz to the case at hand is illogical given that there is virtually

nothing factually similar between this case and Gertz, as Gertz addressed defamation of a public

figure. As stated above, Defendant’s speech falls within the exact definition of commercial speech

given that it proposes a transaction. 26

         Defendant digresses when it states, “There is no governmental interest, much less a

compelling one, in limiting exposure to contaminants to levels below those identified by the FDA

or EPA as having no safety risk.” Id. at 15. Plaintiff does not allege anywhere in its Complaint that

Defendant should be required to limit exposure to contaminants to levels below those identified

by the FDA or EPA. Such a statement is meant to confuse the Court as to the issues at question.

Here, Plaintiff is seeking to call into question Defendant’s deceptive labeling, marketing, and sale

of the Product given the quantifiable levels of lead, cadmium, mercury and Bisphenol A (“BPA”)

that is in direct conflict with the promises and assurances made by Defendant on its packaging and

website. Defendant again misses the mark when it argues that “there is no governmental interest –

much less a substantial one – in limiting the speech of entities selling products that contain any

residues of pesticides or trace elements of metals….” Id. Defendant is confusing the issues by

inferring through this statement that Plaintiff is attempting to restrict Defendant’s free speech

because its Products contain “any residues of pesticides…” when, in reality, Plaintiff is attempting

to enforce a constitutionally valid statute that creates legal consequences for a defendant when it

is advertising and/or marketing a product a way that is not accurately representative of that product,


26
  Defendant also references Nike, Inc. v. Kasky in support of applying heightened scrutiny, but again, this case should
not apply given that the discussion of heightened scrutiny was in reference to a regulation, itself. 539 U.S. 654 (2003)
(“I would apply a form of heightened scrutiny to the speech regulations in question, and I believe that those regulations
cannot survive that scrutiny.” Id. at 676.)

                                                          18
to the detriment of the consumer. Here, Defendant is doing just that when it advertises and markets

its Products as healthful prenatal vitamins when they are in fact adulterated.

           Defendant also recites the court in Lorillard Tobacco Co. v. Reilly that states that the

Central Hudson test “requires a showing that ‘the harms it recites are real and that its restriction

will in fact alleviate them to a material degree.’” 27 Lorillard Tobacco Co., like many other cases

that Defendant cites, addresses the constitutionality of a statute, not the constitutionality of a

private entity allegedly attempting to restrict speech by stepping beyond the scope of or through

the guise of enforcing a valid statute. Defendant conveniently omitted the first portion of the

quoted sentence that demonstrates that the Central Hudson test pertains to the validity of a

regulation or a statute itself when the court says that “a governmental body seeking to sustain a

restriction on commercial speech must demonstrate that the harms it recites are real and that its

restriction will in fact alleviate them to a material degree.” Lorillard Tobacco Co. v. Reilly, 533

U.S. 525, 555 (2001). Thus, both Central Hudson and Lorillard Tobacco Co. do not apply given

that Defendant is not questioning the constitutionality or validity of the D.C. CPPA but is merely

arguing that Plaintiff is attempting stepping beyond the bounds of the statute (i.e. that Plaintiff has

not met the elements set forth in the statute).

           Defendant is asking the Court to rule on the constitutionality of the enforcement of a

complaint rather than simply ruling on whether Plaintiff has met the elements required under the

D.C. CPPA to survive Defendant’s Motion to Dismiss. Defendant’s First Amendment argument

with respect to Plaintiff’s Complaint, is asking the court to step beyond the bounds of the very case

law that Defendant has provided. To ask the Court to delve into whether enforcing the D.C. CPPA

in the manner urged by Plaintiff would violate Defendant’s First Amendment Rights is



27
     Defendant’s Motion to Dismiss, p. 16, 533 U.S. 525, 555 (2001).

                                                         19
unnecessary. If application of the statute would result in a violation of First Amendment rights,

then Defendant should question the constitutionality of the statute itself. Given that the validity of

the statute is not being questioned, the court merely needs to ask whether the elements of the statute

are met, or not.


             V.    FEDERAL LAW DOES NOT PREEMPT THIS D.C. CPPA CLAIM

               A. Plaintiff’s Complaint is Filed Under The D.C. CPPA, Which Asks The Court
                  To Determine Whether Defendant Has Engaged In Deceptive Labeling,
                  Marketing and Sale of Defendant’s Products.

            Defendant’s argument that “[t]he Court cannot apply the CPPA in this manner without

establishing the level of each substance that presents a safety risk…” is incorrect given that 1) as

articulated in Defendant’s motion to dismiss, such levels have already been established by federal

agencies and 2) Plaintiff’s Complaint is not asking for reformulation but instead is focused wholly

on the deceptive labeling, marketing, and sale of Garden of Life Products. 28 Whether Defendant’s

Products contain impermissible levels of contaminants is but one consideration in determining the

degree to which Defendant has knowingly or recklessly engaged in deceptive labeling and

marketing practices, and such a factor may be reviewed through the standard(s) set forth by said

agencies. Again, Plaintiff’s Complaint is filed under the D.C. CPPA, which asks the Court to

determine whether Defendant has engaged in deceptive labeling, marketing, and sale of

Defendant’s Products.

           Defendant goes on to highlight that pesticides, lead, cadmium, mercury, and Bisphenol A

are all regulated, in one respect or another, by federal agencies. 29 Again, Plaintiff is not denying

that federal agencies have implemented regulations nor is Plaintiff asking the Court to step into



28
     Defendant’s Motion to Dismiss, p. 17, D.C. Code §28-3905(k)(1) and 28-39905(k)(2)
29
     Defendant’s Motion to Dismiss, p. 18-20.

                                                        20
the shoes of federal agencies and determine appropriate safe harbor levels of contaminants.

Further, such regulations do not conflict with Plaintiff’s Complaint nor preclude the Court from

deciding on the issue of whether Defendant has and continues to violate the D.C. CPPA. 30

              B. Plaintiff’s Complaint Does Not Reference Federal Regulations Because That
                 is Not the Issue in Plaintiff’s Complaint, Nor Proper for The Court to Address.

         Defendant states that the Complaint makes “no reference to the tolerances…” for such

contaminants in the federal regulations. 31 However, a reference to said tolerances is entirely

unnecessary and would distract from the point of the Complaint, which is not to demand

reformulation of Defendant’s Products based on a federal standard but to call for a determination

that Defendant has engaged in deceptive labeling, marketing, and sale of Garden of Life Products.

That being said, the levels of said contaminants are high enough to warrant concern that certain

advertising and marketing techniques used by Defendant presently would mislead the consumer.

Thus, the only issue is whether Defendant’s labeling, marketing, and sale of its Products are

deceptive and misleading to consumers of the Products in question, not whether the Products’

contaminant levels fall at or below the standards set forth by regulatory agencies.

         Defendant does not deny that the chemicals and toxicants listed in Plaintiff’s Complaint

are present in the Products at issue and are thus being ingested by expectant mothers. Hence, as

agreed by both Plaintiff and Defendant, in the most literal sense, mothers and fetuses are being

“exposed” to said chemicals, irrespective of the levels. Here, Defendant’s Products are sold to a

particularly vulnerable group who rely on prenatal vitamins to assist in the healthy development


30
   It should also be noted that one of the purposes of the federal regulations Defendant references is to determine when
a warning label is required for a product. That is, federal agencies have set forth standards for 1) determining when an
entity needs to acknowledge the presence of contaminants in a product and 2) when an entity may be silent on the
matter. The federal regulations, contrary to Defendant’s inferences, do not address when, if ever, an entity may make
affirmative promises that infer there are no deleterious substances in the products, when there are. This is a clear
distinction, and such a determination is left up to the Court to determine through the application of, in this matter, the
D.C. CPPA.
31
   Defendant’s Motion to Dismiss, p.18.

                                                           21
of fetuses. Thus, Defendant’s advertising and marketing is particularly deceptive given that the

very point of a prenatal vitamin is to ensure the safety of neurological development of a fetus and

yet contains chemicals that would do just the opposite. 32

             C. Defendant’s Packaging and Website Mislead the Consumers Given the
                Disparity Between The Levels Of Contaminants Present In Defendant’s
                Products And Those of its Competitors.

        Rather than focus on permissible standards of levels of contaminants in products, which is

not at issue here, the Court should look to the practices of Defendant’s competitors. Just one

example of the vast discrepancy in toxicant levels between Defendant’s Products and those of its

competitors is Defendant’s Garden of Life Vitamin Code Raw Prenatal Product that contains

283.24 ppb of lead, which on a per-serving basis is higher than 96% of other prenatal vitamins

tested. 33 Further, every one of the Products in question contain more, of at least one, of the listed

chemicals in Plaintiff’s Complaint than 88% of its competitors. 34 Thus, it would be more than

reasonable to assert that, even if consumers of Defendant’s prenatal products believed them to

possess some levels of deleterious substances, they would certainly not expect such a level that is

above nearly every other tested product in the prenatal vitamin category. Thus, Defendant’s

packaging and website, which lead the consumer to believe that, at a minimum, the quality of their

Products is the same or better than other similar products, mislead the consumer given the grand

disparity between the levels of contaminants present in Defendant’s Products and those of its

competitors. Further, it would not be a stretch to argue that Defendant’s marketing, labeling, and

advertising, created for the very purpose of enticing the consumer to choose its Products over those


32
   Defendant spends multiple pages touching on the regulations laid forth by the FDA and other regulatory agencies
but fails to mention, as noted in Plaintiff’s Complaint, that the Environmental Protection Agency, Food and Drug
Administration, the World Health Organization, Centers for Disease Control and Prevention, the American Medical
Association, and the American Academy of Pediatrics have all independently stated that there is no safe level of lead
for children. Plaintiff’s Complaint, p. 4.
33
   Id. at 19
34
   See Plaintiff’s Complaint, ¶19-20.

                                                        22
of others, deceives the consumer to believe that the Products are even more healthful and contain

even fewer deleterious substances than those of its competitors.

       Defendant refers to Total Telecomms. Servs., Inc. v. AT&T that states that the doctrine of

primary jurisdiction is “premised on a desire for uniform outcomes and on the inherent advantage

in allowing an agency … to apply its expert judgement to the issues in dispute.” 919 F. Supp. 472,

478 (D.D.C. 1996). Defendant misapplies both case law and the doctrine of primary jurisdiction

given that Plaintiff is not asking the Court to decide on an issue that has been decided by a federal

agency. Rather, Plaintiff is asking the Court to apply the D.C. CPPA in determining an issue that

is not covered by a federal regulatory agency. None of the regulations referred to in Defendant’s

Motion to Dismiss discuss when an entity may make affirmative statements on the quality or purity

of a product that is in direct conflict with the actual quality of the Products. Federal agencies have

addressed when to be silent on the presence of toxicants and when to acknowledge the presence of

toxicants, but Defendant has not pointed to a single rule or regulation by a federal agency that

addresses when an entity may affirmatively state there are no toxicants when there are. Such an

issue is covered under the D.C. CPPA in addressing misleading and deceptive marketing practices.

Thus, the D.C. CPPA should apply, and primary jurisdiction does not.

           D. The Doctrine of Primary Jurisdiction Should Not Be Applied To This Matter.

       The doctrine of primary jurisdiction is irrelevant and should not be applied given that

Plaintiff’s Complaint merely asks the Court to determine whether Defendant has violated a statute

dealing with misleading or false advertising and marketing practices, not whether the levels of

contaminants present in Defendant’s Products are allowable, an issue Plaintiff acknowledges has

already been determined by federal agencies.




                                                 23
           Defendant is attempting to mislead the court into believing that 1) determining whether

Defendant has violated the D.C. CPPA cannot be made without first determining what levels of

the contaminants in question are allowable and 2) that Plaintiff is calling for the Court to determine

novel permissible levels of contaminants. Determining permissible levels of contaminants in a

given product is merely one factor among many that the Court can consider in determining the

degree to which Defendant has violated the D.C. CPPA, and Plaintiff is not asking the Court to

make a separate determination on the matter.

           Defendant mentions four factors that Courts consider in determining whether to abstain

under the doctrine of primary jurisdiction: “(1) whether the question at issue is within the

conventional expertise of judges; (2) whether the question at issue lies particularly within the

agency’s discretion or requires the exercise of agency expertise; (3) whether there exists a

substantial danger of inconsistent rulings; and (4) whether a prior application to the agency has

been made.” 35 Although such consideration is irrelevant to this case, even if the four factors were

applied here, the doctrine of primary jurisdiction would still not apply.

           As to the first and second factor, the issue is whether Defendant’s statements made on its

packaging and website were misleading to consumers and in violation of the D.C. CPPA, and a

determination of such is within the exact expertise of judges. Merely because a federal agency’s

regulation(s) may be taken as a factor in determining the question at issue doesn’t mean that the

issue itself falls within the expertise of an agency and not a judge. With respect to the third factor,

there is virtually no danger of inconsistent rulings given that Plaintiff, contrary to Defendant’s

assertions, is asking the Court to apply an existing statute, the D.C. CPPA, that has set forth clear

standards. Defendant states that multiple courts could “reach differing conclusions regarding the



35
     Defendant’s Motion to Dismiss, p. 21.

                                                  24
same level of a given substance in a Product,” but again, what level of a given substance in a

Product is permissible is not a determination Plaintiff is asking the Court to determine.

       Finally, the fourth factor, whether a prior application to the agency has been made, is not

relevant given that Plaintiff is not asking the Court to decide an issue that can alternatively be

solved through an application to a federal agency, like the EPA. Plaintiff is asking the Court to

enforce D.C. CPPA, not a federal regulation. Thus, the doctrine of primary jurisdiction does not

apply, and this case should continue under the discretion of this Court, applying the D.C. CPPA.


                                       VI. CONCLUSION

       Plaintiff has standing under both Article III of the U.S. Constitution as well as statutory

standing via both as a public interest organization §28-390(k)(1)(D) and a non-profit organization

§ 28-3901(k)(1)(C) of the D.C. CPPA. Plaintiff has established a causal connection between the

actions of Defendant and the consumers of the District of Columbia, as Defendant is marketing a

prenatal vitamin product that is plagued with multiple contaminants, to include neurotoxins,

known to cause significant and tangible reproductive harm. In doing so, Defendant has directly

harmed the mission of CLP to educate and inform the consumers of the District as to data-based

decisions regarding the safety of the Product as well as its true contents.

       Additionally, enforcing the D.C. CPPA does not violate Defendant’s First Amendment

Right to Freedom of Speech as content-based speech restrictions are not at issue in this matter and

the commercial speech at question is in fact significantly misleading.

       Finally, the doctrine of primary jurisdiction should not be applied as Plaintiff’s Complaint

is filed under the D.C. CPPA, which asks the Court to determine whether Defendant has engaged

in deceptive labeling, marketing and sale of Defendant’s Products, and not to determine whether

the Defendant is in violation of a federal regulatory standard.


                                                 25
        WHEREFORE, Plaintiff Clean Label Project Foundation respectfully requests

Defendant Garden of Life, LLC’s Motion to Dismiss be DENIED.



Dated: December 14, 2020



                                             Respectfully submitted,

                                             Attorneys for Clean Label Project (CLP)


                                             /s/ Travis Pittman
                                             Travis Pittman (D.C. Bar No. 1016894)
                                             Counsel for Plaintiff
                                             Holmes Pittman & Haraguchi, LLP
                                             P.O. Box 380
                                             Chester, MD 21619
                                             Phone: (410) 482-9505
                                             Fax: (443) 782-0362
                                             jtpittman@hphattorneys.com


                                             Kristen M. Ross, Esq.
                                             Davitt, Lalley, Dey & McHale, PC
                                             1971 Beltline Ave., Suite 106
                                             Grand Rapids, MI 49525
                                             Tel: (202) 750-0355
                                             kristen.ross@dldmlaw.com




                                     Certificate of Service

I hereby certify that on this 14th day of December, I served the foregoing Plaintiff’s Response In
Opposition To Defendant’s Motion To Dismiss on all parties via the Court’s electronic case filing
system.



                                              /s/ Travis Pittman
                                              Travis Pittman

                                               26
